UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7028



In Re: JOSEPH PHILLIP SMITH,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph Phillip Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Phillip Smith has filed a petition for a writ of man-

damus in this court seeking an order directing the state court to

dismiss an indictment against him. Mandamus is a drastic remedy to

be used only in extraordinary circumstances. Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976).     Mandamus relief is only

available when there are no other means by which the relief sought

could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987),

and may not be used as a substitute for appeal.        In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

right to such relief is “clear and indisputable.”      Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).   Smith has not made

such a showing because this court does not have jurisdiction to

grant mandamus relief against state officials, see Gurley v.

Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.

1969), and does not have jurisdiction to review state court orders,

see District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

482 (1983).   Accordingly, we deny Smith’s motion to proceed in

forma pauperis and deny mandamus relief.    We dispense with oral

argument because the facts and legal contentions are adequately




                                2
presented in the materials before the court and argument would not

aid the decisional process.




                                                  PETITION DENIED




                                3